DETAILED ACTION
This office action is a response to the application filed 20 January 2021 claiming benefit from provisional application 62/963,957 filed 21 January 2020, wherein claims 1-30 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Discussion on synchronization options for D2D operation, 3GPP Draft; R1-133162 – Intel – On Synchronization for D2D”, hereafter referred Intel, in view of Yang et al. (US 2017/0289940 A1), hereafter referred Yang.  Intel and Yang were cited by applicant’s IDS filed 25 August 2021.

Regarding claim 1, Intel teaches a method of wireless communication performed by a user equipment (UE), comprising:
detecting an out-of-coverage scenario (Intel, section 4; synchronous operation in out of coverage scenarios); and
transmitting, on a sidelink channel, a sidelink synchronization signal in a transmission period that includes a plurality of synchronization signal occasions based at least in part on the out-of-coverage scenario, wherein the sidelink synchronization signal is transmitted according to a reduced duty cycle that causes the sidelink synchronization signal to be transmitted during fewer than all of the plurality of synchronization signal occasions (Intel, section 4, synchronous operation in out of coverage scenarios and these synchronization signals (e.g. PSS/SSS) can be potentially transmitted with lower duty cycle that provides optimal tradeoff).
Intel does not expressly teach the out-of-coverage scenario being detected based at least in part on determining that a synchronization source associated with a wireless network is unavailable or has a signal strength that fails to satisfy a threshold.
However, Yang teaches the out-of-coverage scenario being detected based at least in part on determining that a synchronization source associated with a wireless network is unavailable or has a signal strength that fails to satisfy a threshold (Yang, Fig. 10, [0118]-[0121]; UE determines whether the measured value of the RSRP is lower than the second threshold value, where the SL-PreconfigSync may include a second threshold value, syncTxThreshOoC for determining whether the SLSS is transmitted from out of coverage area).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Intel to include the above recited limitations as taught by Yang in order to detect whether there is a suitable UE in the vicinity thereof for D2D communications (Yang, [0108]).

Regarding claim 10, Intel teaches a user equipment (UE) for wireless communication, comprising: 
detect an out-of-coverage scenario (Intel, section 4; synchronous operation in out of coverage scenarios); and 
transmit, on a sidelink channel, a sidelink synchronization signal in a transmission period that includes a plurality of synchronization signal occasions based at least in part on the out-of-coverage scenario, wherein the sidelink synchronization signal is transmitted according to a reduced duty cycle that causes the sidelink synchronization signal to be transmitted during fewer than all of the plurality of synchronization signal occasions (Intel, section 4, synchronous operation in out of coverage scenarios and these synchronization signals (e.g. PSS/SSS) can be potentially transmitted with lower duty cycle that provides optimal tradeoff).
Intel does not expressly teach a memory; and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
the out-of-coverage scenario being detected based at least in part on determining that a synchronization source associated with a wireless network is unavailable or has a signal strength that fails to satisfy a threshold.
However, Yang teaches a memory (Yang, [0161]; terminal includes a processor and memory connected to the processor); and 
one or more processors operatively coupled to the memory (Yang, [0161]; terminal includes a processor and memory connected to the processor), the memory and the one or more processors (Yang, [0162]; software) configured to: 
the out-of-coverage scenario being detected based at least in part on determining that a synchronization source associated with a wireless network is unavailable or has a signal strength that fails to satisfy a threshold (Yang, Fig. 10, [0118]-[0121]; UE determines whether the measured value of the RSRP is lower than the second threshold value, where the SL-PreconfigSync may include a second threshold value, syncTxThreshOoC for determining whether the SLSS is transmitted from out of coverage area).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Intel to include the above recited limitations as taught by Yang in order to detect whether there is a suitable UE in the vicinity thereof for D2D communications (Yang, [0108]).

Regarding claims 2 and 11, Intel in view of Yang teaches the method of claim 1 and the UE of claim 10 above.  Further, Intel teaches wherein the sidelink synchronization signal includes one or more of a primary sidelink synchronization signal, a secondary sidelink synchronization signal, or a physical sidelink broadcast channel (Intel, section 4, the PRH synchronization signal may be represented by PSS/SSS signals).

Regarding claims 3 and 12, Intel in view of Yang teaches the method of claim 1 and the UE of claim 10 above.  Further, Intel teaches further comprising:
refraining from transmitting the sidelink synchronization signal during one or more of the plurality of synchronization signal occasions based at least in part on the reduced duty cycle (Intel, section 4, the synchronization signals can be potentially transmitted with lower duty cycle, in particular the staggered transmission of synchronization signals can be considered).

Claims 4, 13, and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Yang further in view of Serrano et al. (US 2018/0324718 A1), hereafter referred Serrano.  Serrano was cited by applicant’s IDS filed 25 August 2021.

Regarding claims 4 and 13, Intel in view of Yang teaches the method of claim 1 and the UE of claim 10 above.  Intel in view of Yang does not expressly teach further comprising:
receiving, from a roaming UE, signaling to indicate that the roaming UE is relying on the sidelink synchronization signal as a synchronization source; and 
suspending the reduced duty cycle based at least in part on the signaling, wherein suspending the reduced duty cycle causes the sidelink synchronization signal to be transmitted in all of the plurality of synchronization signal occasions.
However, Serrano teaches further comprising:
receiving, from a roaming UE, signaling to indicate that the roaming UE is relying on the sidelink synchronization signal as a synchronization source (Serrano, [0041]-[0044]; the synchronization priority of a synchronization source allows a wireless device to adapt its behavior to the type of synchronization source being used at a given time including whether or not to drop transmissions of synchronization signals); and 
suspending the reduced duty cycle based at least in part on the signaling, wherein suspending the reduced duty cycle causes the sidelink synchronization signal to be transmitted in all of the plurality of synchronization signal occasions (Serrano, [0014]-[0015]; the synchronization priorities may comprise rules prohibiting the wireless device from dropping transmissions of sidelink synchronization signals, and rules that allow the wireless device to drop a set amount of sidelink synchronization signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Intel in view of Yang to include the above recited limitations as taught by Serrano in order to maintain synchronization (Serrano, [0040]).

Regarding claim 19, Intel teaches a method of wireless communication performed by a user equipment (UE), comprising:
detecting, on a sidelink channel, a sidelink synchronization signal transmitted by a source UE in a transmission period that includes a plurality of synchronization signal occasions, wherein the sidelink synchronization signal is transmitted by the source UE according to a reduced duty cycle that causes the sidelink synchronization signal to be detected in fewer than all of the plurality of synchronization signal occasions (Intel, section 4, synchronous operation in out of coverage scenarios and these synchronization signals (e.g. PSS/SSS) can be potentially transmitted with lower duty cycle that provides optimal tradeoff).
Intel does not expressly teach searching for a synchronization signal based at least in part on determining that a synchronization source associated with a wireless network is unavailable or has a signal strength that fails to satisfy a threshold.
However, Yang teaches searching for a synchronization signal based at least in part on determining that a synchronization source associated with a wireless network is unavailable or has a signal strength that fails to satisfy a threshold (Yang, Fig. 10, [0118]-[0121]; the SLSS configuration information include a first threshold value for determining whether or not to transmit the SLSS in coverage and the UE determines whether the measured value of the RSRP is lower than the second threshold value, where the SL-PreconfigSync may include a second threshold value, syncTxThreshOoC for determining whether the SLSS is transmitted from out of coverage area).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Intel to include the above recited limitations as taught by Yang in order to detect whether there is a suitable UE in the vicinity thereof for D2D communications (Yang, [0108]).
Intel in view of Yang does not expressly teach transmitting, to the source UE, signaling to indicate reliance on the sidelink synchronization signal as a synchronization source, wherein the signaling causes the source UE to suspend the reduced duty cycle such that the sidelink synchronization signal is transmitted in all of the plurality of synchronization signal occasions.
However, Serrano teaches transmitting, to the source UE, signaling to indicate reliance on the sidelink synchronization signal as a synchronization source (Serrano, [0041]-[0044]; the synchronization priority of a synchronization source allows a wireless device to adapt its behavior to the type of synchronization source being used at a given time including whether or not to drop transmissions of synchronization signals), wherein the signaling causes the source UE to suspend the reduced duty cycle such that the sidelink synchronization signal is transmitted in all of the plurality of synchronization signal occasions (Serrano, [0014]-[0015]; the synchronization priorities may comprise rules prohibiting the wireless device from dropping transmissions of sidelink synchronization signals, and rules that allow the wireless device to drop a set amount of sidelink synchronization signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Intel in view of Yang to include the above recited limitations as taught by Serrano in order to maintain synchronization (Serrano, [0040]).

Regarding claim 25, Intel teaches a user equipment (UE) for wireless communication, comprising:
detect, on a sidelink channel, a sidelink synchronization signal transmitted by a source UE in a transmission period that includes a plurality of synchronization signal occasions, wherein the sidelink synchronization signal is transmitted by the source UE according to a reduced duty cycle that causes the sidelink synchronization signal to be detected in fewer than all of the plurality of synchronization signal occasions (Intel, section 4, synchronous operation in out of coverage scenarios and these synchronization signals (e.g. PSS/SSS) can be potentially transmitted with lower duty cycle that provides optimal tradeoff).
Intel does not expressly teach a memory; and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
search for a synchronization signal based at least in part on determining that a synchronization source associated with a wireless network is unavailable or has a signal strength that fails to satisfy a threshold.
However, Yang teaches a memory (Yang, [0161]; terminal includes a processor and memory connected to the processor); and 
one or more processors operatively coupled to the memory (Yang, [0161]; terminal includes a processor and memory connected to the processor), the memory and the one or more processors (Yang, [0162]; software) configured to:
search for a synchronization signal based at least in part on determining that a synchronization source associated with a wireless network is unavailable or has a signal strength that fails to satisfy a threshold (Yang, Fig. 10, [0118]-[0121]; the SLSS configuration information include a first threshold value for determining whether or not to transmit the SLSS in coverage and the UE determines whether the measured value of the RSRP is lower than the second threshold value, where the SL-PreconfigSync may include a second threshold value, syncTxThreshOoC for determining whether the SLSS is transmitted from out of coverage area).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Intel to include the above recited limitations as taught by Yang in order to detect whether there is a suitable UE in the vicinity thereof for D2D communications (Yang, [0108]).
Intel in view of Yang does not expressly teach transmit, to the source UE, signaling to indicate reliance on the sidelink synchronization signal as a synchronization source, wherein the signaling causes the source UE to suspend the reduced duty cycle such that the sidelink synchronization signal is transmitted in all of the plurality of synchronization signal occasions.
However, Serrano teaches transmit, to the source UE, signaling to indicate reliance on the sidelink synchronization signal as a synchronization source (Serrano, [0041]-[0044]; the synchronization priority of a synchronization source allows a wireless device to adapt its behavior to the type of synchronization source being used at a given time including whether or not to drop transmissions of synchronization signals), wherein the signaling causes the source UE to suspend the reduced duty cycle such that the sidelink synchronization signal is transmitted in all of the plurality of synchronization signal occasions (Serrano, [0014]-[0015]; the synchronization priorities may comprise rules prohibiting the wireless device from dropping transmissions of sidelink synchronization signals, and rules that allow the wireless device to drop a set amount of sidelink synchronization signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Intel in view of Yang to include the above recited limitations as taught by Serrano in order to maintain synchronization (Serrano, [0040]).

Regarding claims 20 and 26, Intel in view of Yang further in view of Serrano teaches the method of claim 19 and the UE of claim 25 above.  Further, Intel teaches wherein the sidelink synchronization signal includes one or more of a primary sidelink synchronization signal, a secondary sidelink synchronization signal, or a physical sidelink broadcast channel (Intel, section 4, the PRH synchronization signal may be represented by PSS/SSS signals).

Regarding claims 21 and 27, Intel in view of Yang further in view of Serrano teaches the method of claim 19 and the UE of claim 25 above.  Intel in view of Yang does not expressly teach further comprising:
transmitting, to the source UE, signaling to indicate non-reliance on the sidelink synchronization signal based at least in part on detecting a synchronization signal from a synchronization source having a higher priority than the source UE.
However, Serrano teaches further comprising:
transmitting, to the source UE, signaling to indicate non-reliance on the sidelink synchronization signal based at least in part on detecting a synchronization signal from a synchronization source having a higher priority than the source UE (Serrano, [0041]-[0044]; the synchronization priority of a synchronization source allows a wireless device to adapt its behavior to the type of synchronization source being used at a given time including whether or not to drop transmissions of synchronization signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Intel in view of Yang to include the above recited limitations as taught by Serrano in order to maintain synchronization (Serrano, [0040]).

Regarding claims 22 and 28, Intel in view of Yang further in view of Serrano teaches the method of claim 19 and the UE of claim 25 above.  Intel in view of Yang does not expressly teach further comprising:
refraining from transmitting, to the source UE, signaling to indicate reliance on the sidelink synchronization signal based at least in part on detecting a synchronization signal from a synchronization source having a higher priority than the source UE.
However, Serrano teaches further comprising:
refraining from transmitting, to the source UE, signaling to indicate reliance on the sidelink synchronization signal based at least in part on detecting a synchronization signal from a synchronization source having a higher priority than the source UE (Serrano, [0041]-[0044]; the synchronization priority of a synchronization source allows a wireless device to adapt its behavior to the type of synchronization source being used at a given time including whether or not to drop transmissions of synchronization signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Intel in view of Yang to include the above recited limitations as taught by Serrano in order to maintain synchronization (Serrano, [0040]).

Regarding claims 23 and 29, Intel in view of Yang further in view of Serrano teaches the method of claim 19 and the UE of claim 25 above.  Intel in view of Yang does not expressly teach wherein the signaling to indicate reliance on the sidelink synchronization signal is periodically transmitted within a configured time period.
However, Serrano teaches wherein the signaling to indicate reliance on the sidelink synchronization signal is periodically transmitted within a configured time period (Serrano, [0041]-[0044] and [0057]-[0058]; the synchronization priority of a synchronization source allows a wireless device to adapt its behavior to the type of synchronization source being used at a given time including whether or not to drop transmissions of synchronization signals, where the scanning for synchronization signals happen over silent periods which may occur periodically).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Intel in view of Yang to include the above recited limitations as taught by Serrano in order to maintain synchronization (Serrano, [0040]).

Regarding claims 24 and 30, Intel in view of Yang further in view of Serrano teaches the method of claim 23 and the UE of claim 29 above.  Intel in view of Yang does not expressly teach further comprising receiving, from the source UE, information indicating the configured time period.
However, Serrano teaches further comprising receiving, from the source UE, information indicating the configured time period (Serrano, [0058]; the length of the silent period may be determined by wireless device 110 and communicated to wireless device 110D).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Intel in view of Yang to include the above recited limitations as taught by Serrano in order to maintain synchronization (Serrano, [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416